Howell, J.
After an execution was injoined and a suspensive appeal taken from the judgment dissolving the injunction, the plaintiff and appellee moved to sell a part of the property under seizure, the proceeds to remain in the hands of the sheriff pending the appeal, which, on hearing the parties, was ordered. The defendant and appellant now asks a prohibition restraining tbe said sale on the ground that the court a qua is without jurisdiction to render such •order. The judge answers that under the equitable power of the •court to preserve the property under seizure, he ordered the sale, ■because the expense of keeping exceeded the value of the property.
The court, was without power to render the order complained of after •a suspensive appeal was taken. The injunction bond is presumed to he •ample protection to the plaintiff in execution, and until the injunction •is finally determined all proceedings in the case are suspended, except in regard to the appeal bond. Let the writ herein be made perpetual.